On November 19, 1997, the court issued a final order pursuant to Gov.Bar R. V(9)(K) wherein it reinstated respondent, Thomas G. Nicholson, a.k.a. Thomas Graham Nicholson, to the practice of law. The court further ordered respondent to pay board costs in the amount of $1,975.90 on or before ' ninety days from the date of the order. Upon respondent’s failure to pay board costs timely, this court ordered respondent to show cause why he should not be found in contempt and suspended from the practice of law. On April 21, 1998, respondent filed a response to the show cause order. Upon consideration thereof,
IT IS HEREBY ORDERED by the court, sua sponte, that respondent’s request for an extension of time to pay board costs is granted and that respondent pay board costs in full, including any and all accrued interest, on or before August 25,1998.
Douglas, J., would grant a six-month extension with no further extensions.
Moyer, C. J., dissents and would grant no extensions.
Resnick, J., not participating.